DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 03/26/2021 has been entered. Claims 1, 9, 17 and 25 have been amended. Claims 1- 34 are pending in this application.

Response to Arguments
Applicant's arguments filed 03/26/2021, have been fully considered and entered but they are moot/not persuasive because the arguments do not apply to any of the references being used in the current rejection.
Please note: 
The amendment to the claim is confusing the meaning, how the sub-PU motion flag is not active and still the amendment refers to sub-PU motion and where in the specification such meaning is supported?!!!
The broadest reasonable interpretation (BRI) of the amendment in light of the specification ([0083]-[0085]; Fig. 3) that when the sub-PU_motion_flag is not enabled a list of PU level motion prediction candidates are derived (i.e. applied on the PU-level). In other words, motion prediction will be applied on the whole PU which includes all the Sub-PUs.
The BRI is obvious over Chen (case of candidate list with Sub-level PUs and without Sub-level PUs); and IKAI enabling/disabling sub-block prediction mode flag subPbMotionFlag, where motion level on PUs level reflects applying it to all the Sub-PUs.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-19, 21-27 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Jianle Chen, Elena Alshina, Gary J. Sullivan, Jens-Rainer Ohm, Jill Boyce, “Algorithm Description of Joint Exploration Test Model 6 (JEM 6)”, Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, 6th Meeting: Hobart, AU, 31 March – 7 April 2017) hereinafter Chen.
Regarding claim 1,
Chen teaches a method of decoding video data (HEVC decoder, Section 2.1.1, Lines 1-9), the method comprising: receiving encoded video data (HEVC decoder, Section 2.1.1, Lines 1-9); 
wherein the encoded video includes a prediction unit, and the prediction unit includes at least one sub-prediction unit; parsing a sub-prediction unit motion flag from the encoded video data (the SPS flag indicating that ATMVP and STMVP are enabled, section 2.3.1.3, line 4); wherein the sub-prediction unit motion flag indicating that motion information is generated based on sub-prediction unit motion (Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU. Sections 2.3.1. More details about the two methods on sections 2.3.1.1 - 2.3.1.2 and Figures 12- 13); wherein the sub-prediction unit motion flag applies to a current block (“current Coding Unit” (Section 2.3.1 P. 15);
(the merge candidate list with two additional merge candidates, section 2.3. 1.3, lines 2-4); wherein the sub-prediction unit level motion prediction candidates are applicable to sub-prediction unit level motion estimation (These two candidates represents enabling “ATMVP” and “STMVP” methods, sections 2.3.1.3. Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU. Alternative temporal motion vector prediction “ATMVP” method allows each CU to fetch multiple sets of motion information from multiple blocks smaller than the current CU in the collocated reference picture. In spatial-temporal motion vector prediction “STMVP” method motion vectors of the sub-CUs are derived recursively by using the temporal motion vector predictor and spatial neighboring motion vector, section 2.3.1. More details about the two modes on sections 2.3.1.1 - 2.3.1.2 and Figures 12- 13); wherein the sub-prediction unit level motion flag is only active if the current block is larger than a predefined value (“Two sub-CU level motion vector prediction methods are considered in the encoder by splitting a large CU into sub-CUs and deriving motion information for all the sub-CUs of the large CU” Section 2.3.1, P. 15; “For CUs with both width and height larger than 8, AF_INTER mode can be applied” Section 2.3.6, P. 20. It is obvious to one with ordinary skills in the art to apply the same restriction to define large CU for other sub-block prediction modes.)
in response to determining the sub-prediction unit motion flag is not active, deriving a list of prediction unit level motion prediction candidates, wherein the list of prediction unit level motion prediction candidates is applicable to the at least one sub-prediction unit of the prediction unit (the merge candidate list without the two additional merge candidates, section 2.3.1.3, lines 2-4; hence motion will be applied to the whole CU including all the Sub-CUs);
(the merge index, section 2.3.1.3, lines 4-9); and 
decoding the encoded video data using the selected motion vector predictor (HEVC decoder, Section 2.1.1, Lines 1-9; Section 2.3).  

Regarding claim 2,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the encoded video data includes the current block and wherein the list of sub-prediction unit level motion prediction candidates and the list of prediction unit level motion prediction candidates are derived from neighboring blocks of the current block (Section 2.3.1.2, Fig. 13).  

Regarding claim 3,
Chen teaches all the features of claim 2, as outlined above.
Chen further teaches wherein the neighboring blocks are spatial neighbors of the current block in a current picture or temporal neighbors of the current block in a previously coded picture (Section 2.3.1.2, Fig. 13).  

Regarding claim 5,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein pixels in a prediction unit share first motion vector information and pixels in a sub-prediction unit share second motion vector information, and wherein the first motion vector information or the second vector information is determined from the selected motion vector (Sharing the same motion information for all pixels in the PU or sub-PU “by definition”; Sub-PU level motion vector prediction Section 2.3.1).

Regarding claim 6,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the prediction unit level motion vector candidates list including at least one of: spatial neighboring candidates and temporal neighboring candidates (Section 2.3.1.2, Fig. 13).  

Regarding claim 7,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the list of sub-prediction unit level motion prediction candidates includes at least one of: alternative temporal motion vector prediction “ATMVP”, spatial-temporal motion vector prediction “STMVP”, planar motion vector prediction, and pattern matched motion vector derivation “PMVD” (Section 2.3.1.1	Alternative temporal motion vector prediction, Section 2.3.1.2 spatial-temporal motion vector prediction).

Regarding claim 8,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches deriving a merging candidate index in response to determining the sub- prediction unit motion flag is active, wherein the merging candidate index specifies the motion vector predictor to be selected (all bins of merge index is context coded by CABAC. While in HEVC, only the first bin is context coded and the remaining bins are context by-pass coded; section 2.3.1.3).
Regarding claim 31,
Chen teaches all the features of claim 1, as outlined above.
Chen further teaches wherein the list of sub-prediction unit level motion prediction candidates includes affine motion vector prediction (section 2.3.6. Affine motion compensation prediction, P. 19-21).

Regarding claims [9-11, 13-16 and 32] “decoder”, [17-19, 21-24 and 33] “mean plus function for decoding” and [25-27, 29-30 and 34] “CRM for decoding” are rejected under the same reasoning as claims [1-3, 5-7 and 31] “decoding method”, where it is implied to use a processor and memory to perform video decoding method.

Claims 1-3, 5-11, 13-19, 21-27 and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over IKAI et al. (WO2018061522A1) hereinafter IKAI.
Regarding claim 1,
IKAI teaches a method of decoding video data (decoding device [0001]), the method comprising: receiving encoded video data (The entropy decoding unit 301 performs entropy decoding on the coded stream [0067]; Fig. 5); 
wherein the encoded video includes a prediction unit, and the prediction unit includes at least one sub-prediction unit; parsing a sub-prediction unit motion flag from the encoded video data (Sub-block prediction mode flag [0089]-[0092]); the sub-prediction unit motion flag indicating that motion information is generated based on sub-prediction unit motion (The sub-block prediction parameter deriving unit 3037 divides the PU into a plurality of sub-blocks according to the value of the sub-block prediction mode flag subPbMotionFlag, and derives a motion vector in units of sub-blocks [0089]-[0092]); wherein the sub-prediction unit motion flag applies to a current block [0041][0089];
“sub-block prediction mode flag subPbMotionFlag”, deriving a list of sub-prediction unit level motion prediction candidates; wherein the sub-prediction unit level motion prediction candidates are applicable to sub-prediction unit level motion estimation “temporal sub-block prediction candidate TSUB and spatial sub-block prediction candidate SSUB”; wherein the sub-prediction unit level motion flag is only active if the current block is larger than a predefined value (using the coding unit size [0095]-[0099] or the PU width or height “size” [0100] as a case of determining sub-block prediction. It is obvious alternative to define other ranges for CU or PU sizes);
in response to determining the sub-prediction unit motion flag is not active, deriving a list of prediction unit level motion prediction candidates; wherein the list of prediction unit level motion prediction candidates is applicable to the at least one sub-prediction unit of the prediction unit (The sub-block prediction parameter deriving unit 3037 of the image decoding device 31 derives a sub-block prediction mode … temporal sub-block prediction TSUB and spatial sub-block prediction SSUB [0100]-[0104]; The merge prediction parameter derivation unit 3036 includes a merge candidate derivation unit 30361 [0118]-[0121]; in case of subPbMotionFlag being not active motion will be applied to the whole PU including all the Sub-PUs);
selecting a motion vector predictor from either the list of sub-prediction unit level motion prediction candidates or the list of prediction unit level motion prediction candidates (The merge candidate selection unit 30362 selects, from the merge candidates stored in the merge candidate storage unit 30363, a merge candidate [0124]); and 
decoding the encoded video data using the selected motion vector predictor (decoder, Fig. 5 and 7).  

Regarding claim 2,
IKAI 
IKAI further teaches wherein the encoded video data includes the current block and wherein the list of sub-prediction unit level motion prediction candidates and the list of prediction unit level motion prediction candidates are derived from neighboring blocks of the current block (Spatio-temporal sub-block prediction unit 30371 [0102][0104]).  

Regarding claim 3,
IKAI teaches all the features of claim 2, as outlined above.
IKAI further teaches wherein the neighboring blocks are spatial neighbors of the current block in a current picture or temporal neighbors of the current block in a previously coded picture (Spatio-temporal sub-block prediction unit 30371 [0102]-[0104]).  

Regarding claim 5,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein pixels in a prediction unit share first motion vector information and pixels in a sub-prediction unit share second motion vector information, and wherein the first motion vector information or the second vector information is determined from the selected motion vector predictor (Sharing the same motion information for all pixels in the PU or sub-PU “by definition” [0101]-[0104]).

Regarding claim 6,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the prediction unit level motion vector candidates list including at least one of: spatial neighboring candidates and temporal neighboring candidates ([0118]-[0121]).  

Regarding claim 7,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the list of sub-prediction unit level motion prediction candidates includes at least one of: alternative temporal motion vector prediction “ATMVP”, spatial-temporal motion vector prediction “STMVP”, planar motion vector prediction, and pattern matched motion vector derivation “PMVD” (Spatio-temporal sub-block prediction unit 30371 [0102]-[0104]; Matching prediction [0109]-[0117]).  

Regarding claim 8,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches deriving a merging candidate index in response to determining the sub- prediction unit motion flag is active, wherein the merging candidate index specifies the motion vector predictor to be selected (The merge candidate selection unit 30362 selects, from the merge candidates stored in the merge candidate storage unit 30363, a merge candidate to which an index corresponding to the merge index merge_idx input from the inter prediction parameter decoding control unit 3031 is assigned [0124]). 

Regarding claim 31,
IKAI teaches all the features of claim 1, as outlined above.
IKAI further teaches wherein the list of sub-prediction unit level motion prediction candidates includes affine motion vector prediction (Affine prediction [0105]-[0108]).

Regarding claims [9-11, 13-16 and 32] “decoder”, [17-19, 21-24 and 33] “mean plus function for decoding” and [25-27, 29-30 and 34] “CRM for decoding” are rejected under the same reasoning as claims [1-3, 5-7 and 31] “decoding method”, where it is implied to use a processor and memory to perform video decoding method [0300][0326].

Claims 4, 12, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen/ IKAI, in view of BANG et al. (US 20160381374 A1) hereinafter BANG.
Regarding claim 4, 
Chen/IKAI teaches all the features with respect to claim 2, as outlined above. 
Chen/IKAI did not explicitly teach wherein the list of sub-prediction unit level motion prediction candidates or the list of prediction unit level motion prediction candidates is at least partially ordered based on motion prediction occurrences in the neighboring blocks.  
BANG teaches wherein the list of sub-prediction unit level motion prediction candidates or the list of prediction unit level motion prediction candidates is at least partially ordered based on motion prediction occurrences in the neighboring blocks (In the merge motion candidate list “megCandList” which has received the inputs, default merge motion candidates are stored according to the order of predetermined priorities by an existing method.  As one example, the candidates can be stored in the following order: left candidate, above candidate, above-right candidate, bottom-left candidate, above-left candidate, temporal “prediction” candidate, combined bi-predictive candidate, and zero-motion candidate [0148]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of BANG to the teachings of Chen/IKAI. The motivation for such an addition would be improving the coding efficiency (BANG [0148]).

Regarding claims 12 “decoder”, 20 “mean plus function for decoding” and 28 “CRM for decoding” are rejected under the same reasoning as claim 4 “decoding method”, where it is implied to use a processor and memory to perform video decoding method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AYMAN A ABAZA/Primary Examiner, Art Unit 2419